ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 01/04/2020. Prior to this office action, Applicant had amended claims 1-10 and added claims 11-16. Claims 1-16 are pending and examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michele S. Fil on November 30, 2021.

The application has been amended as follows: 
Claims:
1.	(currently amended) A method for increasing the performance of a gas turbine which has a combustion chamber, a rotor which comprises a shaft and a plurality of turbine rotor blade rows which are arranged in an axially adjacent manner on the shaft, and a hub which is arranged upstream of the turbine rotor blade rows, extends around the shaft, is of funnel-like configuration, and to which a plurality of rows of heat shield elements are fastened in an axially adjacent manner, which heat shield elements cover a large part of a radially outwardly pointing face of the hub in an insulating manner and define a part of a boundary of the combustion a last row, in a downstream flow direction, of the plurality of rows being arranged adjacently with respect to a radially outwardly projecting hub projection of circumferential configuration, and being cooled via cooling air bores which are configured in the hub, the method comprising:
a) dismantling of the rotor together with the hub which surrounds it from the gas turbine;
b) horizontal mounting of the rotor in a non-destacked state;
c) removing of all heat shield elements of 
d) mechanical machining of the hub projection;
e) machining of at least some of the existing cooling air bores and/or producing of new cooling air bores, and
f) mounting of new heat shield elements, the design of which differs from that of the heat shield elements which were removed in step c).

6.	(currently amended) The method as claimed in claim 5,
wherein the at least one calked existing cooling air bore is drilled out again in order to produce a new cooling air bore, the diameter of the new cooling air bore being smaller than the diameter of the calked existing cooling air bore.

10.	(currently amended) The method as claimed in claim 1,
flow direction.

13.	(currently amended) The method as claimed in claim 5,
wherein, in step e), the at least one existing cooling air bore, which is calked, has a diameter of 4 mm or less.

14.	(currently amended) The method as claimed in claim 7,
wherein, in step e), the at least one existing cooling air bore, which is drilled out at least partially to a greater diameter, has a diameter of more than 4 mm.

15.	(currently amended) The method as claimed in claim 7,
wherein the threaded plug is provided with a through hole, the diameter of which lies in the range from 1.5 mm to 2.5 mm.

16.	(currently amended) The method as claimed in claim 10,
wherein the radially inwardly projection comprises a ring segment-shaped projection.

Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: either
(1)	show the following claimed features of the invention in the drawings:
claim 8, line 2: the “wax wedge”
claim 9, line 3: the “prefabricated drilling template”
claim 16, line 2: the “ring segment-shaped projection”
or,
(2)	cancel claims 8, 9, and/or 16.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.  Applicant is reminded that no new matter should be entered in any replacement drawing sheets.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combination set forth in the independent claim, and especially does not show (1) the method step of “mechanical machining” of the hub projection that is located adjacent to a last row, in a downstream flow direction, of a plurality of rows of heat shield elements, and (2) the method step of mounting new heat shield elements having a different design from that of the removed heat shield elements in method step c), in combination with the other limitations in the claim.
The Examiner interprets “mechanical machining” as “reducing in size or removing completely”, as disclosed by Applicant’s specification (para. [0007], ll. 12-14: “the hub projection is machined within the context of one or more mechanical machining steps in the non-destacked and mounted state, that is to say is reduced in size or is removed completely”).


    PNG
    media_image1.png
    573
    789
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    632
    961
    media_image2.png
    Greyscale


Oliva teaches (Figure 1) a gas turbine (title) which has a combustion chamber (1), a rotor (para. [0007]) which comprises a shaft and a plurality of turbine rotor blade rows  which are arranged in an axially adjacent manner on the shaft (inherent in a gas turbine), and a hub (2) which is arranged upstream of the turbine rotor blade rows, extends around the shaft, is of funnel-like configuration, and to which a plurality of rows of heat shield elements (4) are fastened in an axially adjacent manner, which heat shield elements (4) cover a large part of a radially outwardly pointing face of the hub (2) in an insulating manner and define a part of a boundary of the combustion chamber (1), the heat shield elements of a last row (see annotated Fig. 1 on next page), in a downstream flow direction, of the plurality of rows being arranged adjacently with respect to a radially outwardly projecting hub projection (see annotated Fig. 1 on next page) of circumferential configuration, and being cooled via cooling air bores (see annotated Fig. 1 on next page) which are configured in the hub (2).

    PNG
    media_image3.png
    649
    816
    media_image3.png
    Greyscale

Oliva further teaches dismantling of the rotor together with the hub which surrounds it from the gas turbine (para. [0007]).
Murphy teaches (Figures 2 and 11) horizontal mounting of a rotor in a non-destacked state (Col. 4, ll. 15-23).
Emilianowicz teaches (Figure 3) removing of all heat shield element (50) of the last row and mounting of new heat shield elements (para. [0029], ll. 1-3: “After deteriorated panels 50 are removed from combustor liners 40, replacement panels may be installed into combustor liners 42 and/or 44”). Emilianowicz further teaches that “the replacement panels are formed to be substantially identical to originally installed panels 50” (p. [0039], ll. 5-7) and that replacement panels “would have the size, have the same design as the originally removed heat shield elements. 
Kidder teaches (Fig. 3) machining of at least some of the existing cooling air bores and/or producing of new cooling air bores (Col. 12, l. 6: “drilling at least one hole 148 into impingement sleeve 140”).
However, neither Oliva, Murphy, Emilianowicz, nor Kidder teaches the method step of “mechanical machining” of the hub projection that is located adjacent to a last row, in a downstream flow direction, of a plurality of rows of heat shield elements. None of the references, except for Oliva, teaches a hub projection located at a last downstream row of heat shield elements. However, Oliva is silent in regards to mechanical machining of the hub projection.
Furthermore, neither Oliva, Murphy, Emilianowicz, nor Kidder teaches the method step of mounting new heat shield elements having a different design from that of the removed heat shield elements in method step c). None of the references, except for Emilianowicz, teaches removing heat shield panels and mounting new heat shield panels in place of the old ones. However, Emilianowicz is silent in regards to replacing the heat shield panels with new heat shield panels having a different design from the old heat shield panels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         

/LORNE E MEADE/               Primary Examiner, Art Unit 3741